
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE—NET
(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)


1.    Basic Provisions ("Basic Provisions").

        1.1  Parties: This Lease ("Lease"), dated for reference purposes on
March 21 2001, is made by and between Parkway Centre Five Investors, LLC, a
Delaware limited liability company ("Lessor") and REMEC, Inc., a California
corporation ("Lessee"), (collectively the "Parties," of individually a "Party").

        1.2  Premises: That certain real property, including all improvements
therein of to be provided by Lessor under the terms of this Lease, and commonly
Known as Parkway Centre Five located in the County of San Diego, State of
California, and generally described as (describe briefly the nature of the
property and, if applicable, the "Project", if the property is located within a
Project) The approximately 80,878 square foot building, of which approx. 13,000
square feet is mezzanine ("Building") located in the Parkway Business Centre
(Phase 2) in Poway, CA. The Premises includes the Building and the Land
described in Ex. A. including all parking areas. ("Premises"). (See also
Paragraph 2)

        1.3  Term: Ten (10) years and     months ("Original Term") commencing
See Addendum, Par, 1. 3 ("Commencement Date") and ending ten (10) years
thereafter (Expiration Date"). (See also Paragraph 3)

        1.4  Early Possession: See Addendum. Par. 3.2 Early Possession Date").
(See also Paragraphs 3.2 and 3.3)

        1.5  Base Rent: $See Addendum. Par. 1.5 per month ("Base Rent"). payable
on the first day of each month commencing on the Commencement Date. (See also
Paragraph 4)

ý    If this box is checked, there are provisions in this Lease for the Base
Rent to be adjusted.

        l.6    Bass Rent Paid Upon Execution: $81,687 as Base Rent for the first
month (estimated)

        1.7  Security Deposit: $                  81,687 ("Security Deposit").
(See also Paragraph 5)

        1.8  Agreed Use: light manufacturing, light manufacturing, warehouse,
office use and related uses consistent with Applicable Requirements (See also
Paragraph 6)

        1.9  Insuring Party: Lessor is the "Insuring Party" unless otherwise
stated herein. (See also Paragraph 8)

        1.10 Real Estate Brokers: (See also Paragraph 15)

        (a)  Representation: The following real estate brokers (collectively,
the "Brokers") and brokerage relationships exist in this transaction (check
applicable boxes):

ý    Burnham Real Estate Services represents Lessor exclusively ("Lessor's
Broker");

ý    CB Richard Ellis represents Lessee exclusively ("Lessee's Broker"); or

        N/A represents both Lessor and Lessee ("Dual Agency").

        (b)  Payment to Brokers: Lessor shall pay to the Broker the fee agreed
to in their separate written agreement. See Addendum, Par. 15.

        1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by NONE ("Guarantor"). (See also Paragraph 37)

        1.12 Addends and Exhibits. Attached hereto is an Addendum and Exhibits
A, B and Work Letter, all of which constitute a pan of this Lease.

2.    Premises.    

1

--------------------------------------------------------------------------------


        2.1  Letting. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term. at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease. Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating rental, is an approximation which the Parties agree is
reasonable and the rental based thereon is not subject to revision whether or
not the actual size is more or less.

        2.2  Condition. Lessor shall deliver the Premises to Lessee broom clean
and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs ("Start Date), warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems ("HVAC"), loading doors, if any. and all other such elements in the
Premises, other than those constructed by Lessee, shall be in good operating
condition on said date and that the structural elements of the roof, bearing
walls arid foundation of any buildings on the Premises (the "Building") shall be
free of material defects. If a non-compliance with said warranty exists as of
the Start Date, Lessor shall, as Lessor's sole obligation with respect to such
matter, except as otherwise provided in this Lease, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify same at Lessor's expense. If, after the Start
Date, Lessee does not give Lessor written notice of any non-compliance with this
warranty within: (i) one year as to the surface of the roof and the structural
portions of the roof, foundations and bearing walls, (ii) six (6) months as to
the HVAC systems, (iii) thirty (30) days as to the remaining systems and other
elements of the Building, correction of such non-compliance shall be the
obligation of Lessee at Lessee's sole cost and expense. Lessor shall also
cooperate with Lessee in enforcing all warranties of every kind and nature
received by Lessor from Lessor's contractors and assign to Lessee (on a
non-exclusive basis) the benefit of such warranties.

        2.3  Compliance. Lessor warrants that the improvements on the Premises
and to be constructed by Lessor pursuant to the Work Letter comply with all
applicable laws, covenants or restrictions of record, building codes.
regulations and ordinances, including the Americans With Disabilities Act,
("Applicable Requirements") in effect on the Start Date. Said warranty does not
apply to the use to which Lessee will put the Premises or to any Alterations or
Utility Installations (as defined in Paragraph 7.3(a)) made or to be made by
Lessee. NOTE: Lessee is responsible for determining whether or not the zoning is
appropriate for Lessee's intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify the same at Lessor's expense. Lessee shall give
Lessor prompt written notice of any non-compliance with this warranty of which
Lessee becomes aware. If the Applicable Requirements are hereafter changed (as
opposed to being in existence at the Start Date, which is addressed in
Paragraph 6.2(e) below) so as to require during the term of this Lease the
construction of an addition to or an alteration of the Building. the remediation
of any Hazardous Substance, or the reinforcement at other physical modification
of the Building ("Capital Expenditure"), Lessor and Lessee shall allocate the
cost of such work as follows:

        (a)  Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last two (2) years of this Lease and the cost thereof exceeds six
(6) months' Base Rent, Lessee may instead terminate this Lease unless Lessor
notifies Lessee, in writing, within ten (10) days after receipt of Lessee's
termination notice that Lessor has elected to pay the difference between the
actual cost thereof and the amount equal to six (6) months' Base Rent. If Lessee
elects termination, Lessee shall immediately cease the use of the Premises which
requires such Capital Expenditure and deliver to Lessor written notice
specifying a termination date at least ninety (90) days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

2

--------------------------------------------------------------------------------

        (b)  If such Capital Expenditure is not the result of the specific arid
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
such costs pursuant to the provisions of Paragraph 7.1(c); provided, however,
that if such Capital Expenditure is required during the last two years of this
Lease or if Lessor reasonably determines that it is not economically feasible to
pay its share thereof, Lessor shall have the option to terminate this Lease upon
ninety (90) days prior written notice to Lessee unless Lessee notifies Lessor,
in writing, within ten (10) days after receipt of Lessor's termination notice
that Lessee will pay for such Capital Expenditure. If Lessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure, Lessee
may advance such funds and deduct same, with Interest, from Rent until Lessor's
share of such costs have been fully paid. If Lessee is unable to finance
Lessor's share, or if the balance of the Rent due and payable for the remainder
of this Lease is not sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to terminate this Lease upon thirty (30) days
written notice to Lessor.

        (c)  Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall be
fully responsible for the cost thereof. and Lessee shall not have any right to
terminate this Lease.

        2.4  Acknowledgements. Lessee acknowledges that: (a) it has been advised
by Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements), and their suitability for Lessee's intended use; (b) Lessee has
made such investigation as it deems necessary with reference to such matters and
assumes all responsibility therefor as the same relate to its occupancy of the
Premises; subject to Lessor's express obligations under this Lease, and
(c) neither Lessor, Lessor's agents, nor any Broker has made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (a) Broker has made
no representations, promises or warranties concerning Lessee's ability to honor
the Lease or suitability to occupy the Premises; and (b) it is Lessor's sole
responsibility to investigate the financial capability and/or suitability of all
proposed tenants.

        2.5  [Reserved]

3.    Term.    

        3.1  Term. The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

        3.2  Early Possession. If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent and
Real Property Taxes, shall be abated for the period of such early possession.
All other terms of this Lease (including, but not limited to, the obligations to
pay insurance premiums and to maintain the Premises) shall, however, be in
effect during such period. Any such early possession shall not affect the
Expiration Date. See Par. 3.2 of Addendum.

        3.3  [Reserved]

        3.4  Lessee Compliance. Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5). Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor's election to withhold possession pending receipt of such
evidence of insurance. Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

3

--------------------------------------------------------------------------------


4.    Rent.    

        4.1.  Rent Defined. All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
("Rent").

        4.2  Payment. Lessee shaft cause payment of Rent to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. Rent for any period during the term hereof which is for less than one
(1) full calendar month shall be prorated based upon ft actual number of days of
said month. Payment of Rent shall be made to Lessor at its address stated herein
or to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor's rights to the balance of such Rent, regardless of
Lessor's endorsement of any check so stating.

5.    Security Deposit.    Lessee shall deposit with Lessor upon execution
hereof the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee falls to pay Rent, or otherwise Defaults
under this Lease, Lessor may use or apply any portion of said Security Deposit
for the payment of any amount due Lessor or to reimburse or compensate Lessor
for any liability, expense, loss of damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of said Security
Deposit, Lessee shall within ten (10) days after written request therefor
deposit monies with Lessor sufficient to restore said Security Deposit to the
full amount required by this Lease. If the Base Rent increases during the term
of this Lease, Lessee shall. upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a subleases or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor's reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such Change the financial condition of Lessee is, in Lessor's reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on said change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within fourteen (14) days after the expiration of termination
of this Lease, if Lessor elects to apply the Security Deposit only to unpaid
Rent, and otherwise within thirty (30) days after the Premises have been vacated
pursuant to Paragraph 7.4(c) below, Lessor shall return that portion of the
Security Deposit not used or applied by Lessor. No part of the Security Deposit
shall be considered to be held in trust, to bear interest or to be prepayment
for any monies to be paid by Lessee under this Lease,

6.    Use.    

        6.1  Use. Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose. Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
owners and/or occupants of, or causes damage to neighboring properties. Lessor
shall not unreasonably withhold or delay its consent to any written request for
a modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, is not significantly more burdensome to the
Premises, and will comply with Applicable Requirements. Such request shall set
forth the proposed modification of the Agreed Use with reasonable specificity
and shall contain the following sentence in capital letters: "THE FAILURE OF
LESSOR TO RESPOND TO THIS REQUEST FOR MODIFICATION OF THE AGREED USE WITHIN FIVE
(5) BUSINESS DAYS SHALL DE DEEMED APPROVAL OF SUCH MODIFICATION PURSUANT TO
PARAGRAPH 6.1 OF THE LEASE" If Lessor elects to withhold consent, Lessor shall
within five (5) business days after such request give written notification

4

--------------------------------------------------------------------------------


of same, which notice shall include an explanation of Lessor's objections to the
change in use. Failure of Lessor to respond to written request for such
modification within five (5) business days shall be deemed approval of such
modification of Agreed Use.

        6.2  Hazardous Substances.

        (a)  Reportable Uses Require Consent. The term "Hazardous Substance" as
used in this Lease shall mean any product, substance, or waste whose presence,
use, manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated of monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons.
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession.
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit. Lessor hereby agrees that notwithstanding anything in this
Paragraph 6.2(a) of the Lease to the contrary, Lessee is hereby authorized to
handle, store, and use the Hazardous Materials listed on Exhibit B. attached
hereto and incorporated herein by this reference, provided that Lessee shall at
all times comply with all Applicable Requirements. All other Hazardous Materials
which are proposed to be used by the Lessee require the prior written consent of
Lessor as set forth in this Paragraph 6.2(a).

        (b)  Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

        (c)  Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee's expense, take all investigatory and/or remedial action reasonably
recommended, whether or not formally ordered of required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by of for Lessee, or Lessee's
agents, employees. contractors or invitees.

        (d)  Lessee Indemnification. Lessee shall indemnity, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents

5

--------------------------------------------------------------------------------




and/or damages, liabilities. judgments, claims, expenses, penalties, and
attorneys' and consultants' fees arising out of or involving any Hazardous
Substance brought onto the Premises by or for Lessee, or Lessee's agents,
employees, contractors or invitees (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from adjacent properties). Lessee's
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation.
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.

        (e)  Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its shareholders, directors,
officers, employees, agents, contractors and lenders, harmless from and against
any and all environmental damages, liabilities, judgments, claims, costs,
expenses, penalties, loss of permits, and attorneys and consultants' fees,
including the cost of remediation, arising out of (a) any Hazardous Substances
brought onto the Premises by Lessor, or prior owners of the Land on which the
Premises are located and (b) Lessor's failure to comply with any Applicable
Requirements with respect to my Hazardous Substances brought onto the Premises
by Lessor. Lessor's obligations hereunder shall include, but not be limited to,
the effects of any contamination or injury to person, property or the
environment created or suffered by Lessor and the cost of investigation
(including consultants' and attorneys' fees and testing). removal, remediation
and/or abatement thereof, or any contamination therein involved, and (subject to
Section 17 of the Addendum) shall survive the expiration or earlier termination
of this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessor from its obligations under this Lease
with respect to Hazardous Substances, unless specifically, agreed by Lessee in
writing at the time of such agreement.

        (f)    Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Start Date, unless such
remediation measure is requited as a result of Lessee's use (including
"Alterations", as defined in Paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor's agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor's investigative and remedial responsibilities.

        (g)  Lessor Termination Option. If a Hazardous Substance Condition
occurs during the term of this Lease, unless Lessee is legally responsible
therefor (in which case Lessee shall make the investigation and remediation
thereof required by the Applicable Requirements and this Lease shall continue in
full force and effect, but subject to Lessor's rights under Paragraph 6.2(d) and
Paragraph 13). Lessor may, at Lessor's option, either (i) investigate and
remediate such Hazardous Substance Condition, if required, as soon as reasonably
possible at Lessor's expense, in which event this Lease shall continue in full
force and effect, or (ii) if the estimated cost to remediate such condition
exceeds twelve (12) times the then monthly Bass Rent or $100.000, whichever is
greater, give written notice to Lessee, within thirty (30) days after receipt by
Lessor of knowledge of the occurrence of such Hazardous Substance Condition, of
Lessor's desire to terminate this Lease as of the date sixty (60) days following
the date of such notice. In the event Lessor elects to give a termination
notice, Lessee may, within ten (10) days thereafter, give written notice to
Lessor of Lessee's commitment to pay the amount by which the Cost Of the
remediation of such Hazardous Substance Condition exceeds an amount equal to
twelve (12) times the then monthly Base Rent or $100,000, whichever is greater.
Lessee shall provide Lessor with said funds or satisfactory assurance thereof
within thirty (30) days following such commitment. In such event,

6

--------------------------------------------------------------------------------




this Lease shall continue in full force and effect, and Lessor shall proceed to
make such remediation as soon as reasonably possible after the required funds
are available. If Lessee does not give such notice and provide the required
funds or assurance thereof within the time provided, this Lease shall terminate
as of the date specified in Lessor's notice of termination.

        6.3  Lessee's Compliance with Applicable Requirements. Except as
otherwise provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the reasonable requirements of any applicable fire insurance
underwriter or rating bureau, and the recommendations of Lessor's engineers
and/or consultants which relate in any manner to the Premises, without regard to
whether said requirements are now in effect or become effective after the Start
Date. Lessee shall, within ten (10) days after receipt of Lessor's written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee's compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements.

        6.4  Inspection; Compliance. Lessor and Lessor's "Lender" (as defined in
Paragraph 30 below) and consultants shall have the light to enter into Premises
at any time, in the case of an emergency, and otherwise at reasonable times upon
reasonable prior notice to Lessee, for the purpose of inspecting the condition
of the Premises and for verifying compliance by Lessee with this Lease. The cost
of any such inspections shall be paid by Lessor, unless a violation of
Applicable Requirements, or the inspection is requested or ordered by a
governmental authority with respect to the activities of Lessee, or its agents,
employees. contractors or invitees, on or about the Premises. In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspections, so
long as such inspection is reasonably related to the violation or contamination
resulting from the activities of Lessee, or its agents. employees, contractors
or invitees on or about the Premises.

7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.    

        7.1  Lessee's Obligations.

        (a)  In General. Subject to Paragraph 7.2 of Addendum and any applicable
provisions of the Work Letter And to the provisions of Paragraph 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee's Compliance with Applicable
Requirements), 7.2 (Lessor's Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee's sole expense, keep the Premises,
Utility Installations, and Alterations in good order, condition and repair
(whether or not the portion of the Premises requiring repairs, or the means of
repairing the same, are reasonably or readily accessible to Lessee, and whether
or not the need for such repairs occurs as a result of Lessee's use, any prior
use, the elements or the age of such portion of the Premises), including, but
not limited to, all equipment or facilities, such as plumbing, heating,
ventilating, air-conditioning, electrical, lighting facilities, boilers,
pressure vessels, fire protection system, fixtures, walls (interior and
exterior), foundations, ceilings, roofs, floors, windows, doors, plate glass,
skylights, landscaping, driveways, parking lots, fences, retaining walls, signs,
sidewalks and parkways located in, on, or adjacent to the Premises. Lessee, in
keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices. Lessee's obligations shall include
restorations. replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair. Lessee shall, during the term of this Lease, keep the exterior
appearance of the Building in a first-class condition consistent with the
exterior appearance of other similar facilities of comparable age and size in
the vicinity, including, when necessary, the exterior repainting of the
Building.

        (b)  Maintenance. Subject to Par. 7.2 of the Addendum and any applicable
provisions of the Work Letter, Lessee shall, at Lessee's sole expense, maintain
in good order, condition and repair, and perform regular maintenance on (in
accordance with good management practices and applicable warranty requirements)
the following equipment and improvements, if any, if and when

7

--------------------------------------------------------------------------------




installed on the Premises: (i) HVAC equipment, (ii) boiler, and pressure
vessels, (iii) fire extinguishing systems, including fire alarm and/or smoke
detection, (iv) landscaping and irrigation systems, (v) roof covering and
drains, (vi) driveways and parking lots, (vii) clarifiers (viii) basic utility
feed to the perimeter of the Building, and (ix) any other equipment.

        (c)  Limitation. With regard to subparagraphs 7.1(a) or 7.1(b) of this
Lease, Lessee shall not be required to perform any repairs or maintenance to the
Premises necessitated by reason of the negligence of Lessor or by reason of the
failure of Lessor to perform obligations of this Lease and Addendum which are
required to be performed by Lessor.

        (d)  Replacement. Subject to Lessee's indemnification of Lessor as set
forth in Paragraph 8.7 below, and without relieving Lessee of liability
resulting from Lessee's failure to exercise and perform good maintenance
practices, if the Basic Elements described in Paragraph 7.1(b) cannot be
repaired other than at a cost which is in excess of 50% of the cost of replacing
such Basic Elements, then such Basic Elements shall be replaced by Lessor, and
the cost thereof shall be prorated between the Parties and Lessee shall only be
obligated to pay, each month during the remainder of the term of this Lease, on
the date on which Base Rent is due, an amount equal to the product of
multiplying the cost of such replacement by a fraction, the numerator of which
is one, and the denominator of which is the number of months of the useful life
of such replacement as such useful life is specified pursuant to Federal income
tax regulations or guidelines for depreciation thereof (including interest on
the unamortized balance as is then commercially reasonable in the judgment of
Lessor's accountants), with Lessee reserving the right to prepay its obligation
at any time.

        7.2  Lessor's Obligations. Subject to the provisions of the Addendum and
Work Letter, Paragraphs 2.2 (Condition), 2.3 (Compliance), 9 (Damage or
Destruction) and 14 (Condemnation), it is intended by the Parties hereto that
Lessor have no obligation, in any manner whatsoever, to repair and maintain the
Premises, or the equipment therein, all of which obligations are intended to be
that of the Lessee. It is the intention of the Parties that the terms of this
Lease govern the respective obligations of the Parties as to maintenance and
repair of the Premises, and they expressly waive the benefit of any statute now
or hereafter in effect to the extent it is inconsistent with the terms of this
Lease.

        7.3  Utility Installations; Trade Fixtures; Alterations.

        (a)  Definitions; Consent Required. The term "Utility Installations"
refers to all floor and window coverings, air lines, power panels, electrical
distribution, security and fire protection systems, communication systems,
lighting fixtures, HVAC equipment. plumbing, and fencing in or on the Premises.
The term "Trade Fixtures" shall mean Lessee's machinery and equipment that can
be removed without doing material damage to the Premises. The term "Alterations"
shall mean any material modification of the improvements. other than Utility
Installations or Trade Fixtures, whether by addition or deletion. "Lessee Owned
Alterations and/or Utility Installations" are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a). Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor's prior written consent. Lessee
may, however, make non-structural Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, and the cumulative cost
thereof does not exceed $20,000 in any 365-day period. An alteration shall be
deemed "material' if it affects the exterior appearance of the Building or
adversely affects the bearing walls, foundation or other structural elements of
the Building, or affects the roof in any manner, or costs in excess of $10,000.

        (b)  Consent. Any Alterations or Utility Installations that Lessee shall
desire to make and which require the consent of the Lessor shall be presented to
Lessor in written form with detailed plans. Consent shall be deemed conditioned
upon Lessee's: (i) acquiring all applicable governmental permits, (i) furnishing
Lessor with copies of both the permits and the plans and

8

--------------------------------------------------------------------------------




specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner. Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials. Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
For work which costs an amount equal to the greater of one month's Base Rent, or
$10,000, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to one and one-half times the estimated cost
of such Alteration of Utility Installation and/or upon Lessee's posting an
additional Security Deposit with Lessor.

        (c)  Indemnification. Except with respect to Lessor's obligation under
the Work Letter, Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than ton (10) days' notice prior to the commencement of any
work in, on or about the Premises, and Lessor shall have the right to post
notices of non-responsibility. If Lessee shall contest the validity of any such
lien, claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof. If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to one and one-half times the amount of such contested lien, claim
or demand, indemnifying Lessor against liability for the same. If Lessor elects
to participate in any such action, Lessee shall pay Lessor's attorneys' fees and
costs.

        7.4  Ownership; Removal; Surrender; and Restoration.

        (a)  Ownership. Subject to Lessor's right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per Paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.

        (b)  Removal. By delivery to Lessee of written notice from Lessor not
earlier than ninety (90) and not later than thirty (30) days prior to the end of
the term of this Lease, Lessor may require that any or all Lessee Owned
Alterations or Utility Installations be removed by the expiration of termination
of this Lease. Lessor may require the removal at any time of all or any part of
any Lessee Owned Alterations or Utility Installations made without the required
consent.

        (c)  Surrender/Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Lessee shall repair any damage
occasioned by the installation. maintenance or removal of Trade Fixtures. Lessee
Owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee, and the
removal, replacement, or remediation of any soil, material or groundwater
contaminated by Lessee. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.

8.    Insurance; Indemnity.    

        8.1  Payment For Insurance. Lessee shall pay for all insurance required
under Paragraph 8 except liability insurance carried by Lessor under
Paragraph 8.2(b). Premiums for policy periods commencing

9

--------------------------------------------------------------------------------


prior to or extending beyond the Lease term shall be prorated to correspond to
the Lease term. Payment shall be made by Lessee to Lessor within ten (10) days
following receipt of an invoice.

        8.2  Liability Insurance.

        (a)  Carried by Lessee. Lessee shall obtain and keep in force a
Commercial General Liability Policy of Insurance protecting Lessee and Lessor
against claims for bodily injury, personal injury and property damage based upon
or arising out of the ownership. use, occupancy or maintenance of the Premises
and all areas appurtenant thereto. Such insurance shall be on an occurrence
basis providing single limit coverage in an amount not less than $2.000.000 per
occurrence and shall name Lessor as an additional insured. The Policy shall not
contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an "insured contract' for the performance of Lessee's indemnity obligations
under this Lease. The limits of said insurance shall not, however, limit the
liability of Lessee nor relieve Lessee of any obligation hereunder. All
insurance carried by Lessee shall be primary to and not contributory with any
similar insurance carried by Lessor, whose insurance shall be considered excess
insurance only. See Addendum. Par. 8.2(a).

        (b)  Carried by Lessor. Lessor may maintain liability insurance in
addition to, and not in lieu of, the insurance required to be maintained by
Lessee. Lessee shall not be named as an additional insured therein.

        8.3  Property Insurance—Building, Improvements and Rental Value.

        (a)  Building and Improvements. The Insuring Party shall obtain and keep
in force a policy of policies in the name of Lessor, with loss payable to
Lessor, any groundlessor. and to any Lender(s) insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lenders. but in no event more than the commercially reasonable
and available insurable value thereof. If Lessor is the Insuring Party, however,
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee's
personal property shall be insured by Lessee under Paragraph 8.4 rather than by
Lessor. If the coverage is available and commercially appropriate, such policy
or policies shall insure against all risks of direct physical loss or damage
(except the perils of flood and/or earthquake unless required by a Lender),
including coverage for debris removal and the enforcement of any Applicable
Requirements requiring the upgrading, demolition, reconstruction or replacement
of any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause. the deductible amount shall not
exceed $10,000 per occurrence, and Lessee shall be liable for such deductible
amount in the event of an Insured Loss. See Par. 8.3(a) of Addendum.

        (b)  Rental Value. The Insuring Party shall obtain and keep in force a
policy or policies in the name of Lessor with loss payable to Lessor and any
Lender. insuring the loss of the full Rent for one (1) year. Said insurance
shall provide that in the event the Lease is terminated by reason of an insured
loss, the period of indemnity for such coverage shall be extended beyond the
date of the completion of repairs or replacement of the Premises, to provide for
one full year's loss of Rent from the date of any such loss. Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next twelve (12) month period. Lessee
shall be liable for any deductible amount in the event of such loss.

        (c)  [Reserved]

10

--------------------------------------------------------------------------------




        8.4    Lessee's Property/Business Interruption Insurance.    

        (a)    Property Damage.    Lessee shall obtain and maintain insurance
coverage on all of Lessee's personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations in such amounts as Lessee deems
appropriate. The proceeds from any such insurance shall be used by Lessee for
the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility Installations. Lessee shall provide Lessor with written
evidence that such insurance is in force.

        (b)    Business Interruption.    Lessee shall obtain and maintain loss
of income and extra expense insurance in amounts as Lessee deems appropriate.

        (c)    No Representation of Adequate Coverage.    Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee's property, business operations or
obligations under this Lease.

        8.5    Insurance Policies.    Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a "General
Policyholders Rating" of at least B+. V, as set forth in the most current issue
of *Best's Insurance Guide." Lessees shall not do or permit to be done anything
which invalidates the required insurance policies. Lessee shall, prior to the
Start Date, deliver to Lessor certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after thirty (30) days prior written notice to Lessor.
Lessee shall, at least ten (10) days prior to the expiration of such policies,
furnish Lessor with evidence of renewals or "insurance binders" evidencing
renewal thereof, or Lessor may order such insurance and charge the cost thereof
to Lessee, which amount shall be payable by Lessee to Lessor upon demand. Such
policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.

        8.6    Waiver of Subrogation.    Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required., or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

        8.7    Indemnity.    Except for Lessor's gross negligence or willful
misconduct, Lessee shall indemnify, protect. defend and hold harmless the
Premises, Lessor and its agents, Lessor's master or ground lessor, partners and
Lenders, from and against any and all claims, and/or damages, liens, judgments,
penalties, attorneys' and consultants' fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified. Subject to any limitations
act forth in this Lease, Lessor shall indemnify, protect, defend and hold
harmless Lessee, and its officers. directors, shareholders and agents from and
against any and all claims, damages, liens, judgments, penalties, attorneys' and
consultants' fees, expenses and/or liabilities to the extent arising out of,
involving, or in connection with the negligence, or willful misconduct of
Lessor. If any action is brought against Lessee by reason of any of the
foregoing matters, Lessee shall upon notice defend the same at Lessor's expense
by counsel reasonably satisfactory to Lessee and Lessor shall cooperate with
Lessor in such defense. Lessee need not have first paid any such claim in order
to be defended or indemnified.

11

--------------------------------------------------------------------------------


        8.8    Exemption of Lessor from Liability.    Except to the extent of
Lessor's negligence or willful misconduct, Lessor shall not be liable for injury
or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee's employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity. gas, water or rain, or from the breakage,
leakage. obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building of which the Premises are a
part, or from other sources or places. Lessor shall not be liable for any
damages arising from any act or neglect of any other tenant of Lessor.
Notwithstanding Lessee's negligence or breach of this Lease, Lessor shall under
no circumstances be liable for injury to Lessee's business or for any loss of
income or profit therefrom

9.Damage or Destruction.

        9.1    Definitions.    

        (a)  "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which Lessor reasonably determines can be repaired in six
(6) months or less from the date of the damage or destruction. Lessor shall
notify Lessee in writing within thirty (30) days from the date of the damage or
destruction as to whether or not the damage is Partial or Total.

        (b)  "Premises Total Destruction" shall mean damage or destruction to
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which Lessor reasonably determines cannot be repaired in six
(6) months or less from the date of the damage or destruction. Lessor shall
notify Lessee in writing within thirty (30) days from the date of the damage or
destruction as to whether or not the damage is Partial or Total.

        (c)  "Insured Loss" shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

        (d)  "Replacement Cost" shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.

        (e)  "Hazardous Substance Condition" shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises.

        9.2    Partial Damage—Insured Loss.    If a Premises Partial Damage that
is an Insured Loss occurs, then Lessor shall, at Lessee's expense, repair such
damage (but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect: provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee's responsibility) as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor

12

--------------------------------------------------------------------------------

with the funds to cover same, or adequate assurance thereof, within ten
(10) days following receipt of written notice of such shortage and request
therefor. If Lessor receives said funds or adequate assurance thereof within
said ten (10) day period. the party responsible for making the repairs shall
complete them as soon as reasonably possible and this Lease shall remain in full
force and effect. If such funds or assurance are not received, Lessor may
nevertheless elect by written notice to Lessee within ten (10) days thereafter
to: (i) make such restoration and repair as is commercially reasonable with
Lessor paying any shortage in proceeds, in which case this Lease shall remain in
full force and effect, of have this Lease terminate thirty (30) days thereafter.
Lessee shall not be entitled to reimbursement of any funds contributed by Lessee
to repair any such damage or destruction. Premises Partial Damage due to flood
or earthquake shall be subject to Paragraph 9.3, notwithstanding that there may
be some insurance coverage, but the net proceeds of any such insurance shall be
made available for the repairs if made by either Party.

        9.3    Partial Damage—Uninsured Loss.    If a Premises Partial Damage
that is not an Insured Loss occurs, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at Lessee's expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
thirty (30) days after receipt by Lessor of knowledge of the occurrence of such
damage. Such termination shall be effective sixty (60) days following the date
of such notice. In the event Lessor elects to terminate this Lease, Lessee shall
have the right within ten (10) days after receipt of the termination notice to
give written notice to Lessor of Lessee's commitment to pay for the repair of
such damage without reimbursement from Lessor. Lessee shall provide Lessor with
said funds or satisfactory assurance thereof within thirty (30) days after
making such commitment. In such event this Lease shall continue in full force
and effect, and Lessor shall proceed to make such repairs as soon as reasonably
possible after the required funds are available. If Lessee does not make the
required commitment, this Lease shall terminate as of the date specified in the
termination notice.

        9.4    Total Destruction.    Notwithstanding any other provision hereof,
if a Premises Total Destruction occurs, this Lease shall terminate sixty
(60) days following such Destruction. If the damage or destruction was caused by
Lessee and is not covered by insurance, Lessor shall have the right to recover
Lessor's damages (to the extent not covered by insurance) from Lessee, except as
provided in Paragraph 8.6.

        9.5    Damage Near End of Term.    If at any time during the last six
(6) months of this Lease there is Premises Partial Damage for which the cost to
repair exceeds one (1) month's Base Rent, whether or not an Insured Loss, Lessor
or Lessee may terminate this Lease effective sixty (60) days following the date
of occurrence of such damage by giving a written termination notice to the other
party within thirty (30) days after the date of occurrence of such damage.
Notwithstanding the foregoing, if Lessee at that time has an exercisable option
to extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by, (a) exercising such option and (b) Providing Lessor with any shortage
in insurance proceeds (or adequate assurance thereof) needed to make the repairs
on or before the earlier of (i) the date which is ten days after Lessee's
receipt of Lessor's written notice purporting to terminate this Lease, or
(ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor's commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee's option shall be extinguished. Notwithstanding
anything in this section to the contrary, if Lessee elects to exercise its
option to extend the Lease and the loss is an Insured Loss, Lessee shall not be
obligated to

13

--------------------------------------------------------------------------------


contribute funds for repair or rebuilding in excess of the amount Lessee is
obligated to contribute under Section 9.2.

        9.6    Abatement of Rent; Lessee's Remedies.    

        (a)    Abatement.    In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance (which
Lessor shall maintain pursuant to Section 8.3(b)). All other obligations of
Lessee hereunder shall be performed by Lessee, and Lessor shall have no
liability for any such damage, destruction, remediation, repair or restoration
except as provided herein. Any repair/restoration which Lessor is required to
make shall be accomplished with due diligence.

        (b)    Remedies.    If Lessor shall be obligated to repair or restore
the Premises and does not commence, in a substantial and meaningful way, such
repair or restoration within ninety (90) days after such obligation shall
accrue, Lessee may, at any time prior to the commencement of such repair or
restoration, give written notice to Lessor and to any Lenders of which Lessee
has actual notice, of Lessee's election to terminate this Lease on a date not
less than sixty (60) days following the giving of such notice. If Lessee gives
such notice arid such repair of restoration is not commenced within thirty
(30) days thereafter, this Lease shall terminate as of the date specified in
said notice and Lessee may exercise any available rights or remedies. If the
repair or restoration is commenced within said thirty (30) days, this Lease
shall continue in full force and effect. "Commence" shall mean either the
unconditional authorization of the preparation of the required plans, or the
beginning of the actual work on the Premises, whichever first occurs.

        9.7    Termination—Advance Payments.    Upon termination of this Lease
pursuant to Paragraph 6.2(g) of Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor. Lessor shall, in addition. return to Lessee so much of Lessee's
Security Deposit as has not been, or is not then required to be, used by Lessor.

        9.8    Waive Statutes.    Lessor and Lessee agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

        9.9    Completion of Repairs By Lessor.    The provisions of Paragraphs
9.2 and 9.3 to the contrary notwithstanding, in the event the Lessor fails to
substantially complete restoration of damage or destruction to the Premises
which Lessor is required or elects to perform pursuant to said paragraphs within
one hundred twenty (120) days of the occurrence of such damage or destruction,
Lessee may at any time after such 120-day period has elapsed terminate this
Lease, effective on not less than ninety (90) days prior written notice,
provided, however, that if Lessor substantially completes the restoration within
sixty (60) days after receipt; of such notice. this Lease shall not terminate
and shall continue in full force and effect.

10.Real Property Taxes.

        10.1    Definition of "Real Property Taxes."    As used herein, the term
"Real Property Taxes" shall include any form of assessment; real estate,
general, special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Premises, Lessor's right to other income therefrom, and/or Lessor's business
of leasing, by any authority having the direct or indirect power to tax and
where the funds are generated with reference to the Building address and where
the proceeds so generated are to be applied by the city, county of other local
taxing authority of a jurisdiction within which the Premises are located. The
term "Real Property Taxes" shall also include

14

--------------------------------------------------------------------------------


any tax, fee, levy, assessment or charge, or any increase therein. imposed by
reason of events occurring during the term of this Lease, including but not
limited to, a change in the ownership of the Premises.

        10.2

        (a)    Payment of Taxes.    Lessee shall pay the Real Property Taxes
applicable to the Premises during the term of this Lease. Subject to
Paragraph 10.2(b), all such payments shall be made at least ten (10) days prior
to any delinquency date. Upon Lessor's request, Lessee shall promptly furnish
Lessor with satisfactory evidence that such taxes have been paid. It any such
taxes shall cover any period of time prior to of after the expiration or
termination of this Lease. Lessee's share of such taxes shall be prorated to
cover only that portion of the tax bill applicable to the period that this Lease
is in effect, and Lessor shall reimburse Lessee for any overpayment. If Lessee
shall fail to pay any required Real Property Taxes, Lessor shall have the right
to pay the same, and Lessee shall reimburse Lessor therefor upon demand,
including any penalties incurred as a result thereof.

        (b)    Advance Payment.    In the event Lessee incurs a late charge on
any Rent payment, Lessor may, at Lessor's option, estimate the current Real
Property Taxes, and require that such taxes be paid in advance to Lessor by
Lessee, either: (i) in a lump sum amount equal to the installment due, at least
twenty (20) days prior to the applicable delinquency date, or (ii) monthly in
advance with the payment of the Base Rent. If Lessor elects to require payment
monthly in advance, the monthly payment shall be an amount equal to the amount
of the estimated installment of taxes divided by the number of months remaining
before the month in which said installment becomes delinquent. When the actual
amount of the applicable tax bill is known, the amount of such equal monthly
advance payments shall be adjusted as required to provide the funds needed to
pay the applicable taxes. If the amount collected by Lessor is insufficient to
pay such Real Property Taxes when due, Lessee shall pay Lessor, upon demand,
such additional sums as are necessary to pay such obligations. All monies paid
to Lessor under this Paragraph may be intermingled with other monies of Lessor
and shall not bear interest. In the event of a Breach by Lessee in the
performance of its obligations under this Lease, then any balance of funds paid
to Lessor under the provisions of this Paragraph may, at the option of Lessor,
be treated as an additional Security Deposit.

        10.3    Joint Assessment.    If the Premises are not separately
assessed, Lessee's liability shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be conclusively determined by Lessor from
the respective valuations assigned in the assessor's work sheets or such other
information as may be reasonably available. Lessor represents that the Premises
are separately assessed of the date this Lease is signed.

        10.4    Personal Property Taxes.    Lessee shall pay, prior to
delinquency, all taxes assessed against and levied upon Lessee Owned
Alterations, Utility Installations, Trade Fixtures, furnishings. equipment and
all personal property of Lessee. When possible, Lessee shall cause such property
to be assessed and billed separately from the real property of Lessor. If any of
Lessee's said personal property shall be assessed with Lessor's real property,
Lessee shall pay Lessor the taxes attributable to Lessee's property within ten
(10) days after receipt of a written statement.

11.    Utilities.    Lessee shall pay for all water, gas, heat, light, power.
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Lessor shall cause such services
(where applicable) to be separately metered.

15

--------------------------------------------------------------------------------


12.Assignment and Subletting.

        12.1    Lessor's Consent Required.    

        (a)  Except as expressly permitted by this Lease, Lessee shall not
voluntarily of by operation of law assign, transfer, mortgage or encumber
(collectively, "assign or assignment") or sublet all or any part of Lessee's
interest in this Lease or in the Premises without Lessor's prior written
consent.

        (b)  [Intentionally deleted.]

        (c)  The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger. sale. acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than
twenty-five percent (25%) of such Net Worth as it was represented at the time of
the execution of this Lease or at the time of the most recent assignment to
which Lessor has consented, or as it exists immediately prior to said
transaction or transactions constituting such reduction, whichever was or is
greater, shall be considered an assignment of this Lease to which Lessor may
withhold its consent. "Net Worth of Lessee" shall mean the net worth of Lessee
(excluding any guarantors) established under generally accepted accounting
principles.

        (d)  Except as expressly permitted by this Lease, An assignment or
subletting without consent shall, at Lessor's option, be a Default curable after
notice per Paragraph 13.1(c), or a noncurable Breach without the necessity of
any notice and grace period. If Lessor elects to treat such unapproved
assignment or subletting as a noncurable Breach, Lessor may either,
(i) terminate this Lease and/or (ii) pursue any other available remedies.

        (e)  Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief. See Addendum, Par.
12.1(f).

        12.2    Terms and Conditions Applicable to Assignment and
Subletting.    

        (a)  Regardless of Lessor's consent, any assignment or subletting shall
not: (i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease; (ii) release Lessee of
any obligations hereunder, or (iii) after the Primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lease.

        (b)  Lessor may accept Rent of performance of Lessee's obligations from
any person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waive or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.

        (c)  Lessor's consent to any assignment of subletting shall not
constitute a consent to any subsequent assignment or subletting.

        (d)  In the event of any Default or Breach by Lessee, Lessor may proceed
directly against Lessee, or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person of entity
responsible therefore to Lessor, or any security held by Lessor.

        (e)  Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor's, determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or subleases, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 or
one percent (1%) of the current monthly Base Rent applicable to the portion of
the Premises

16

--------------------------------------------------------------------------------




which is the subject of the proposed assignment or sublease, whichever is
greater, as consideration for Lessor's considering and processing said request.
Lessee agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested.

        (f)    Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.

        12.3    Additional Terms and Conditions Applicable to Subletting.    The
following terms and conditions shall apply to any subletting by Losses of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

        (a)  Upon a Breach by Lessee of its obligations, Lessee assigns and
transfers to Lessor all of Lessee's interest in all Rent payable on any
sublease, and Lessor may collect such Rent and apply same toward Lessee's
obligations under this Lease. Lessor shall not, by reason of the foregoing or
any assignment of such sublease, nor by reason of the collection of Rent, be
deemed liable to the sublessee for any failure of Lessee to perform and comply
with any of Lessee's obligations to such sublessee. Lessee hereby irrevocably
authorizes and directs any such subleases, upon receipt of a written notice from
Lessor stating that a Breach exists in the performance of Lessee's obligations
under this Lease, to pay to Lessor all Rent due and to become due under the
sublease. Sublessee shall rely upon any such notice from Lessor and shall pay
all Rents to Lessor without any obligation or right to inquire as to whether
such Breach exists, notwithstanding any claim from Lessee to the contrary.

        (b)  In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
subleases to such sublessor or for any prior Defaults of Breaches of such
sublessor.

        (c)  Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

        (d)  No subleases shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent.

        (e)  Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

13.Default; Breach; Remedies.

        13.1    Default; Breach.    A "Default" is defined as a failure by the
Lessee to comply with or perform any of the terms, covenants, conditions or
rules under this Lease. A "Breach" is defined as the occurrence of one or more
of the following Defaults, and the failure of Lessee to cure such Default within
any applicable grace period:

        (a)  The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism, which continues for ten (10) or more days after written
notice from Lessor.

17

--------------------------------------------------------------------------------

        (b)  The failure of Lessee to make any payment of Rent of any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of three (3) business days
following written notice to Lessee.

        (c)  The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) [reserved] (iii) the rescission of
an unauthorized assignment or subletting, (iv) a Estoppel certificate, (v) a
requested subordination, (iv) [reserved], (vii) any document requested under
Paragraph 42 (easements), or (viii) any other documentation or information which
Lessor may reasonably require of Lessee under the terms of this Lease, where any
such failure continues for a period of ten (10) days following written notice to
Lessee.

        (d)  A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, other than those described in subparagraphs 13.1(a),
(b) or (c), above, where such Default continues for a period of thirty (30) days
after written notice; provided, however, that if the nature of Lessee's Default
is such that more than thirty (30) days are reasonably required for its cure,
then it shall not be deemed to be a Breach if Lessee commences such cure within
said thirty (30) day period and thereafter diligently prosecutes such Cure to
completion.

        (e)  The occurrence of any of the following events: (i) the making of
any general arrangement or assignment for the benefit of creditors;
(ii) becoming a "debtor" as defined in 11 U.S.C. § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee. the same is
dismissed within sixty (60) days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Lessee's assets located at
the Premises or of Lessee's interest in this Lease, where possession is not
restored to Lessee within thirty (30) days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within thirty (30) days; provided, however, in the event that any
provision of this subparagraph 13.1(e) is contrary to any applicable law, such
provision shall be of no force or effect, and not affect the validity of the
remaining provisions.

        (f)    The discovery that any financial statement of Lessee given to
Lessor was materially false.

        (g)  [Reserved]

        13.2    Remedies.    If Lessee fails to perform any of its affirmative
duties or obligations, encompassed by Paragraph 13.1(d) above after notice from
Lessor and within the cure period provided for in said paragraph (or in case of
an emergency or failure to maintain insurance pursuant to Paragraph 8.2(a),
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits of
approvals. The reasonable costs and expenses of any such performance by Lessor
shall be due and payable by Lessee upon receipt of invoice therefor. If any
check given to Lessor by Lessee shall not be honored by the bank upon which it
is drawn, Lessor, at its option. may require all future payments to be made by
Lessee to be by cashier's check. In the event of a Breach, Lessor may, with of
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

        (a)  Terminate Lessee's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at

18

--------------------------------------------------------------------------------

the time of award of the amount by which the unpaid rent for the balance of the
term after the time of award exceeds the amount of such rental loss that the
Lessee proves could be reasonably avoided; and (iv) any other amount necessary
to compensate Lessor for all the detriment proximately caused by the Lessee's
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including but not limited
to the cost of recovering possession of the Premises, expenses of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorneys' fees, and that portion of any leasing commission paid by Lessor in
connection with this Lease applicable to the unexpired term of this Lease. The
worth at the time of award of the amount referred to in provision (iii) of the
immediately preceding Sentence shall be computed by discounting such amount at
the discount rate of the Federal Reserve Bank of the District within which the
Premises are located at the time of award plus one percent (1%). Efforts by
Lessor to mitigate damages caused by Lessee's Breach of this Lease shall not
waive Lessor's right to recover damages under Paragraph 12. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit. If a notice and grace period
required under Paragraph 13.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 13. 1. In such case, the
applicable grace period required by Paragraph 13.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

        (b)  Continue the Lease arid Lessee's right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.

        (c)  Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the premises are located. The
expiration or termination of this Lease and/or the termination of Lessee's right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.

        13.3    Inducement Recapture.    Any agreement for free or abated rent
or other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee's entering into this
Lease, all of which concessions are hereinafter referred to as "Inducement
Provisions," shall be deemed conditioned upon Lessee's full and faithful
performance of all of the terms, covenants and conditions of this Lease. Upon
Breach of this Lease by Lessee and an election by Lessor to terminate this Lease
and recover damages from Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
(including any Improvement allowance credited toward rent) shall be immediately
due and payable by Lessee to Lessor.

        13.4    Late Charges.    Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within ten (10) days after such amount shall be
due more than once in any 12-month period, then, Lessee shall pay to Lessor a
one-time late charge equal to five percent (5%) of each such overdue amount. The
Parties hereby agree that such late charge represents a fair and

19

--------------------------------------------------------------------------------


reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for three (3) consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance.

        13.5    Interest.    Any monetary payment due Lessor hereunder, other
than late charges, not received by Lessor within ten (10) days after the due
data as to scheduled payments (such as Base Rent) or within thirty (30) days
following the date on which it was due for non-scheduled payment, shall bear
interest from the date when due, as to scheduled payments, or the thirty-first
(31st) day after it was due as to non-scheduled payments. The interest
("Interest") charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus four percent
(4%), but shall not exceed the maximum rate allowed by law. Interest is payable
in addition to the potential late charge provided for in Paragraph 13.4.

        13.6    Breach by Lessor.    

        (a)    Notice of Breach.    Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor. For purposes of this Paragraph. a reasonable
time with respect to non-emergency matters shall in no event be less than thirty
(30) days after receipt by Lessor, and any Lender whose name and address shall
have been furnished Lessee in writing for such purpose, of written notice
specifying wherein such obligation of Lessor has not been performed; provided,
however, that if the nature of Lessor's obligation is such that more than thirty
(30) days are reasonably required for its performance, then Lessor shall not be
in breach if performance is commenced within such thirty (30) day period and
thereafter diligently pursued to completion.

        (b)    Performance by Lessee on Behalf of Lessor.    In the event that
neither Lessor nor Lender cures said breach within thirty (30) days after
receipt of said notice, or if having commenced said cure they do not diligently
pursue it to completion, then Lessee may elect to cure said breach at Lessee's
expense and offset from Rent an amount equal to the greater of one month's Base
Rent or the Security Deposit, and to pay an excess of such expense under
protest, reserving Lessee's right to reimbursement from Lessor. Lessee shall
document the cost of said cure and supply said documentation to Lessor.

14.    Condemnation.    If the Premises or any portion thereof are taken under
the power of eminent domain or sold under the threat of the exercise of said
power (collectively "Condemnation"), this Lease shall terminate as to the part
taken as of the date the condemning authority takes title or possession,
whichever first occurs. If more than ten percent (10%) of any building portion
of the Premises, or more than twenty-five percent (25%) of the land area portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within ten (10) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall have
taken possession) terminate this Lease as of the date the condemning authority
takes such possession. If Lessee does not terminate this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the Base Rent shall be reduced in
proportion to the reduction in utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation for
Lessee's relocation expenses, loss of business goodwill and/or Trade Fixtures,
without regard to whether or not this Lease is terminated pursuant to the
provisions of this Paragraph. All Alterations and Utility

20

--------------------------------------------------------------------------------

Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor. In the event that this Lease
is not terminated by reason of the Condemnation, Lessor shall repair any damage
to the Premises caused by such Condemnation.

15.    Brokers' Fee.    Lessor shall pay a commission to Lessor's Broker and
Lessee's Broker pursuant to Paragraph 15 of the Addendum.

        15.1    [Reserved]    

        15.2    [Reserved]    

        15.3    Representations and Indemnities of Broker
Relationships.    Lessee and Lessor each represent and warrant to the other that
it has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder's fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, and/or attorneys' fees reasonably incurred with respect
thereto.

16.    Estoppel Certificates.    

        (a)  Each Party (as "Responding Party") shall within ten (10) business
days after written notice from the other Party (the "Requesting Party") execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current "Estoppel Certificate" form published by the
American Industrial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

        (b)  If the Responding Party shall fail to execute or deliver the
Estoppel Certificate within such ten business day period, the Requesting Party
may execute an Estoppel Certificate stating that (i) the Lease is in full force
and effect without modification except as may be represented by the Requesting
Party, (ii) there are no uncured defaults In the Requesting Party's performance,
and (iii) if Lessor is the Requesting Party, not more than one month's Rent has
been paid In advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

        (c)  If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee shall deliver to any potential lender or purchaser
designated by Lessor such financial statements as may be reasonably required by
such lender or purchaser, including, but not limited to, Lessee's financial
statements for the past three (3) years. All such financial statements shall be
received by Lessor and such lender or purchaser in confidence and shall be used
only for the purposes herein set forth. Notwithstanding the foregoing, if Lessee
is a publicly traded corporation subject to ongoing periodic SEC financial
reporting requirements, Lessee may provide Lessor copies of its SEC financial
filings in lieu of such financial statements.

21

--------------------------------------------------------------------------------


17.    Definition of Lessor.    The term "Lessor" as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee's interest in the prior lease. In the event of
a transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of
Paragraph 20 below, the original Lessor under this Lease, and all subsequent
holders of the Lessor's interest in this Lease shall remain liable and
responsible with regard to the potential duties and liabilities of Lessor
pertaining to Hazardous Substances as outlined in Paragraph 6 above. See
Addendum. Par. 17.

18.    Severability.    The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.    Days.    Unless otherwise specifically indicated to the contrary, the
word "days" as used in this Lease shall mean and refer to calendar days.

20.    Limitation on Liability.    Subject to the provisions of Paragraph 17
above, the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.

21.    Time of Essence.    Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

22.    No Prior or Other Agreements; Broker Disclaimer.    This Lease contains
all agreements between the Parties with respect to any matter mentioned herein,
and no other prior or contemporaneous agreement or understanding shall be
effective. Lessor and Lessee each represents and warrants to the Brokers that it
has made, and is relying solely upon, its own investigation as to the nature,
quality, character and financial responsibility of the other Party to this Lease
and as to the nature, quality and character of the Premises.

23.    Notices.

        23.1    Notice Requirements.    All notices required or permitted by
this Lease shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party's signature on this Lease
shall be that Party's address for delivery or mailing of notices. A copy of all
notices to Lessee shall be sent to: Richard K. Circuit, Esq., Circuit,
McKellogg, Kinney & Ross, LLP, 1205 Prospect Street, #400, La Jolla, CA 92037,
Facsimile No. (858) 459-0690. Either Party may by written notice to the other
specify a different address for notice, except that upon Lessee's taking
possession of the Premises, the Premises shall constitute Lessee's address for
notice. A copy of all notices to Lessor (or Lessee) shall be concurrently
transmitted to such party or parties at such addresses as Lessor (or Lessee) may
from time to time hereafter designate in writing.

        23.2    Date of Notice.    Any notice sent by registered or certified
mail, return receipt requested, shall be deemed given on the date of delivery
shown on the receipt card, or it no delivery date is

22

--------------------------------------------------------------------------------


shown. the postmark thereon. If sent by regular mail the notice shall be deemed
given forty-eight (48) hours after the same is addressed as required herein arid
mailed with postage prepaid. Notices delivered by United States Express Mail or
overnight courier that guarantee next day delivery shall be deemed given
twenty-four (24) hours after delivery of the same to the Postal Service or
courier. Notices transmitted by facsimile transmission or similar means shall be
deemed delivered upon telephone confirmation of receipt, provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

24.    Waivers.    No waiver by Lessor or Lessee of the Default or Breach of any
term, covenant or condition hereof shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach of the same
or of any other term, covenant or condition hereof. Lessor's or Lessee's consent
to, or approval of. any act shall not be deemed to render unnecessary the
obtaining of consent to, or approval of, any subsequent or similar act or be
construed as the basis of an estoppel to enforce the provision or provisions of
this Lease requiring such consent. The acceptance of Rent by Lessor shall not be
a waiver of any Default or Breach by Lessee. Any payment by Lessee may be
accepted by Lessor on account of monies or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

25.    Recording.    Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a short form memorandum of this
Lease for recording purposes. The Party requesting recordation shall be
responsible for payment of any fees applicable thereto.

26.    No Right To Holdover.    Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration of termination of this Lease.
In the event that Lessee holds over, then the Bass Rent shall be increased to
one hundred twenty percent (120%) of the Base Rent applicable during the month
immediately preceding the expiration of termination. Nothing contained herein
shall be construed as consent by Lessor to any holding over by Lessee.

27.    Cumulative Remedies.    No remedy or election hereunder shall be deemed
exclusive but shall, whatever possible, be cumulative with all other remedies at
law or in equity.

28.    Covenants and Conditions; Construction of Agreement.    All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.

29.    Binding Effect; Choice of Law.    This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.

30.    Subordination; Attornment; Non-Disturbance.

        30.1    Subordination.    Subject to Par. 30.4 of the Addendum. This
Lease and any option granted hereby shall be subject and subordinate to any
ground lease, mortgage, deed of trust, or other hypothecation or security device
(collectively, "Security Device"), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modifications, and extensions thereof. Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as "Lessor's Lender")
shall have no liability or obligation to perform any of the obligations of
Lessor under this Lease. Any Lender may elect to have this Lease and/or any
Option granted hereby superior to the lien of its Security Device by giving
written notice thereof to Lessee, whereupon this

23

--------------------------------------------------------------------------------


Lease and such Options shall be deemed prior to such Security Device,
notwithstanding the relative dates of the documentation or recordation thereof.

        30.2    Attornment.    Subject to the non-disturbance Provisions of
Paragraph 30.3, Lessee agrees to attorn to a Lender or any other party who
acquires ownership of the Premises by reason of a foreclosure of a Security
Device, and that in the event of such foreclosure, such new owner shall not:
(i) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (ii) be subject to any
offsets or defenses which Lessee might have against any prior lessor; or
(iii) be bound by prepayment of more than one (1) month's rent.

        30.3    Non-Disturbance.    With respect to Security Devices entered
into by Lessor after the execution of this Lease, Lessee's subordination of this
Lease shall be subject to receiving a commercially reasonable non-disturbance
agreement (a "Non-Disturbance Agreement) from the Lender which Non-Disturbance
Agreement provides that Lessee's possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof (beyond any applicable cure period) and
attorns to the record owner of the Premises. Further, within twenty (20) days
after the execution of this Lease, Lessor shall use its commercially reasonable
efforts to obtain a Non-Disturbance Agreement from the holder of any
pre-existing Security Device which is secured by the Premises. In the event that
Lessor is unable to provide the Non-Disturbance Agreement within said twenty
(20) days, then Lessee may, or Lessor may terminate this Agreement without
liability to either party by giving written notice of termination within ten
(10) days after the expiration of such 20-day period.

        30.4    Self-Executing.    Except as provided o Paragraph 30.3. the
agreements contained in this Paragraph 30 shall be effective without the
execution of any further documents; provided, however, that, upon written
request from Lessor or a Lender in connection with a sale, financing or
refinancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or Non-Disturbance Agreement provided for herein.

31.    Attorneys' Fees.    If any Party or Broker brings an action or proceeding
involving the Premises to enforce the terms hereof or to declare rights
hereunder, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys' fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
"Prevailing Party" shall include, without limitation, a Party or Broker who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other Party or
Broker of its claim or defense. The attorneys' fees award shall not be computed
in accordance with any court fee schedule, but shall be such as to fully
reimburse all attorneys' fees reasonably incurred. In addition, Lessor shall be
entitled to attorneys' fees, costs and expenses incurred in the preparation and
service of notices of Default and consultations in connection therewith, whether
or not a legal action is subsequently commenced in connection with such Default
or resulting Breach.

32.    Lessor's Access; Showing Premises; Repairs.    Lessor and Lessor's agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times upon reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders. or lessees,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary. All such activities shall be without abatement of
rent or liability to Lessee. Lessor may at any time place on the Premises any
ordinary "For Sale" signs and Lessor may during the last six (6) months of the
term hereof place on the Premises any ordinary "For Lease" signs provided such
signs do not unreasonably interfere with Lessee's operation of the Premises.
Lessee may at any time place on or about the Premises any ordinary "For
Sublease" sign.

24

--------------------------------------------------------------------------------


33.    Auctions.    Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor's prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.

34.    Signs.    Except for ordinary "For Sublease" signs, Lessee shall not
place any sign upon the Premises without Lessor's prior written consent. All
signs must comply with all Applicable Requirements. Lessee shall have exclusive
signage rights for the Premises.

35.    Termination; Merger.    Unless specifically stated otherwise in writing
by Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within ten (10) days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor's election to have such event
constitute the termination of such interest.

36.    Consents.    Except as otherwise provided herein, wherever in this Lease
the consent of a Party is required to an act by or for the other Party, such
consent shall not be unreasonably withheld or delayed. Lessor's consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessor's consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within ten (10) business days following such
request.

37.    [Reserved]

38.    Quiet Possession.    Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions arid Provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.    Options. See Addendum. Par. 39.

        39.1    Definition.    "Option" shall mean: (a) the right to extend the
term of or renew this Lease or to extend or renew any lease that Lessee has on
other property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

        39.2    Options.    Each Option granted to Lessee in this Lease is
appurtenant to the Lease and cannot be separately assigned or transferred.

        39.3    Multiple Options.    In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.

        39.4    Effect of Default on Options.    

        (a)  Lessee shall have no right to exercise an Option during the period
that Lessee is in breach of any obligation hereunder to pay rent or any other
monetary payment after receipt of written notice of breach from Lessor or if
Lessee is in breach (beyond any applicable grace or cure period) of any other
term of this Lease after receipt of written notice of breach from Lessor.

        (b)  The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee's inability to exercise an
Option because of the provisions of Paragraph 39.4(a).

25

--------------------------------------------------------------------------------




        (c)  An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of thirty (30) days after notice from Lessor, (ii) Lessor
gives to Lessee three (3) or more notices of separate Default during any twelve
(12) month period, whether or not the Defaults are cured, or (iii) if Lessee
commits a Breach of this Lease.

40.    [Reserved]

41.    Security Measures.    Lessee hereby acknowledges that the rental payable
to Lessor hereunder does not include the cost of guard service or other security
measures. and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

42.    Reservations.    Lessor reserves to itself the right, from time to time,
to grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.

43.    Performance Under Protest.    If at any time a dispute shall arise as to
any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment "under protest and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or so much thereof as it was not legally required to pay.

44.    Authority.    If either Party hereto is a corporation, trust limited
liability company, partnership, or similar entity, each individual executing
this Lease on behalf of such entity represents and warrants that he or she is
duly authorized to execute and deliver this Lease on its behalf. Each Party
shall, within thirty (30) days after request, deliver to the other Party
satisfactory evidence of such authority.

45.    Conflict.    Any conflict between the printed provisions of this Lease
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

46.    Offer.    Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

47.    Amendments.    This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee's rights or obligations hereunder, Lessee agrees to
make such reasonable non-monetary modifications to this Lease as may be
reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

48.    Multiple Parties.    If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease..

49.    Mediation and Arbitration of Disputes.    An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease is not attached to this Lease.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE

26

--------------------------------------------------------------------------------


SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE
THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND
LESSEE WITH RESPECT TO THE PREMISES.

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.

2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED USE.

WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES IS LOCATED.

27

--------------------------------------------------------------------------------


        The parties hereto have executed this Lease at the place and on the
dates specified above their respective signatures.

Executed at:       Executed at:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

on:       on:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

by LESSOR:       by LESSEE:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name Printed:       Name Printed:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name Printed:       Name Printed:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:       Title:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Address:       Address:        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
 


--------------------------------------------------------------------------------

Telephone:   (      )

--------------------------------------------------------------------------------

  Telephone:   (      )

--------------------------------------------------------------------------------

Facsimile:   (      )

--------------------------------------------------------------------------------

  Facsimile:   (      )

--------------------------------------------------------------------------------

Federal ID No.       Federal ID No.        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NOTE: These forms are often modified to meet the changing requirements of law
and industry needs. Always write or call to make sure you are utilizing the most
current form: AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 700 So. Flower
Street, Suite 600, Los Angeles, California 90017. (213) 687-8777. Fax No.
(213) 687-8616

28

--------------------------------------------------------------------------------




ATTACHMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET


SIGNATURE PAGE:

        The parties hereto have executed this Lease at the place and on the
dates specified above their respective signatures.

Executed at: San Diego, California
on: March 30, 2001   Executed at: San Diego, California
on: 3/28/01, 2001
BY LESSOR:
 
BY LESSEE:
PARKWAY CENTRE FIVE
INVESTORS, LLC,
a Delaware limited liability company
 
REMEC, INC.
a California corporation
By:
 
MCMILLIN MANAGEMENT
 
By:
 
/s/  CLARK HICKOCK           SERVICES, LP., a California      

--------------------------------------------------------------------------------

    limited partnership, its Manager   Name:   Clark Hickock

--------------------------------------------------------------------------------

                Title:   Senior V.P., CAO

--------------------------------------------------------------------------------


 
 
By:
 
CORKY MCMILLIN
 
By:
 
/s/  ERROL EKAIREB               CONSTRUCTION SERVICES,      

--------------------------------------------------------------------------------

        INC., a California corporation,   Name:   Errol Ekaireb         its
General Partner      

--------------------------------------------------------------------------------

                Title:   President/C.O.O. REMEC

--------------------------------------------------------------------------------


 
 
 
 
By:
 
/s/  MICHAEL K. BINKLE      

--------------------------------------------------------------------------------


 
 
 
 
 
          Name:   Michael K. Binkle

--------------------------------------------------------------------------------

                    Title:   Pres. Comm. Div.

--------------------------------------------------------------------------------

           
 
 
 
 
By:
 
/s/  E. REX BROWN III      

--------------------------------------------------------------------------------


 
 
 
 
 
          Name:   E. Rex Brown III

--------------------------------------------------------------------------------

                    Title:   SVP

--------------------------------------------------------------------------------

           
Address:
 
2727 Hoover Avenue
National City, CA 91950
 
Address:
 
9404 Chesapeake Drive San Diego, CA 92123
Telephone:
 
(619) 447-4117
 
Telephone:
 
(858) 560-1301 Facsimile:   (619) 336-3114   Facsimile:   (858) 560-0291
Federal ID No.:
 
 
 
 
 
Federal ID No.:
 
         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------




EXHIBIT A


(Legal Description)

        THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA,
COUNTY OF SAN DIEGO, AND IS DESCRIBED AS FOLLOWS:

        PARCEL I OF PARCEL MAP NO. 17992, IN THE CITY OF POWAY, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN
DIEGO COUNTY ON MARCH 4,1998 AS FILE NO. 1998-0116033 OF OFFICIAL RECORDS.

A-1

--------------------------------------------------------------------------------





EXHIBIT B


(Hazardous Materials)


REMEC Microwave Chemical Inventory


Chemical Name


--------------------------------------------------------------------------------

2216 A/B Stalking Adhesive   Zirshot Ablebond 5025E   Formula 409 Ablebond 789-3
  Envi-Ro-Tech Anti-Static Freeze Spay Ablebond 84-1 LMIT   Aerosol Acrylic
Enamel Ablebond 985-11   Ablebond 8175A Ablebond 958-7   Alloy Steel HR & CR
Leaded Steel Acetone   Aluminum Bio-T 200A   Aluminum Alloys Containing Lead
Chemask   Anodized Aluminum Alloys Conductive Cleaner   High Vacum Oils, Greases
& Waxes Eccofoam 12-2H Catalyst   Bronze Eccofoam FPH   Brass EPK-9340   Steel
Eye Saline Solution   Leaded Carbon Indalloy 1E   Copper Indalloy Flux 40A  
751190 Endust Aerosol Ionox FCR   Epoxy Resin 9340 Isopopy Alcohol   Epoxy Resin
0608 Hardener Kester 1544 Flux   AA0151 Hysol Kester 197 Flux   Kester 186 Flux
ME-8456   Kester 951 Low Residue Flux Methanol   Kester 922 Cx Flux Nitrogen  
Poco Graphite RTV 3140 Silicon   Kovar alloy 42 RTV 3145 Silicon   Kerosene RTV
6-1104 CV   Loctite 3900 Solder -10/90 Sn/Pb   Protec Class Solder -62/36/2
Sn/Pb/Ag   NS 242 N Solder -63/67 Sn/Pb   Solder Paste 43 Sn/43Pb/14Bi Solder
-96/4 Sn/Pb   Kryptonol K9200 Sylgard 527 Silicone Gel   Alodine 1200 Uralane
5750 Part A   Isoprep 40 Uralane 5750 Part B   Vigon SC 200 Uralane 5750
Stripper   Scotch Weld 2215 Uralane 5750 Thinner   MS-465/Co2 Acrylic conformal
coat Uralane 5753 Part A   A-4100 Arosol Acrylic Enamel Uralane 5753 Part B    

B-1

--------------------------------------------------------------------------------


ADDENDUM TO
STANDARD INDUSTRIAL/COMMERCIAL
SINGLE-TENANT LEASE-NET

(Parkway Centre Five Investors, LLC/Remec, Inc.)


        The provisions of this Addendum are part of the Standard
Industrial/Commercial Single-Tenant Lease-Net ("Lease") dated March 21, 2001 to
which it is attached and shall prevail over any contrary or inconsistent
provisions in said printed form Lease.

        1.3    Term; Commencement Date; Completion of Lessor's Work.    The
Original Term shall commence (the "Commencement Date"), and Base Rent shall
commence to accrue (subject to Section 6.1 of the Work Letter) and be payable,
on the later of (a) July 1, 2001 or (b) fifty-four (54) days after the date
Lessor Substantially Completes construction of the Building Shell (as defined in
Section 1.18 of the Work Letter) and so notifies Lessee. At the request of
either party, Lessor and Lessee shall sign a memorandum confirming the
Commencement Date.

        Subject to possible extension as provided in the Work Letter, Lessor
agrees to Substantially Complete construction of the Building Shell on or before
May 7, 2001.

        1.5    Base Rent.    The initial monthly Base Rent shall be One Dollar
and One Cent ($1.01) multiplied by the gross square footage of the Building,
including the mezzanine. The first full month's estimated Base Rent shall be
paid on signing this Lease. Before the Commencement Date, Lessor shall determine
the gross square footage of the Building in accordance with BOMA standards for
industrial buildings, calculate the Base Rent, and notify Lessee thereof. Any
dispute between Lessor and Lessee regarding calculation of the gross square
footage shall be resolved by binding arbitration pursuant to the Work Letter.
Pending resolution of the dispute, Lessee shall pay Base Rent based on the gross
square footage as determined by Lessor.

        The Base Rent then in effect shall be increased by three percent (3%) on
the annual anniversary of the Commencement Date each Lease Year during the
Original Term and any extended term.

        As used herein, the term "Lease Year" means a 1-year period commencing
with the Commencement Date.

        1.7    Security Deposit.    Provided that Lessor has not used any part
of the Security Deposit to cure any Default by Lessee and that Lessee is not
then in Default under this Lease, Lessor agrees to refund one-third (1/3) of the
original Security Deposit to Lessee at the end of the third (3rd) Lease Year and
an additional one-third (1/3) of the original Security Deposit at the end of the
sixth (6th) Lease Year.

        3.2    Early Possession; Completion of Lessee Improvements.    At such
time as Lessor has sufficiently completed construction of the Building Shell
such that, in Lessor's good faith opinion, Lessee can commence construction of
the Lessee Improvements, Lessor shall so notify Lessee and Lessee may then
commence the Lessee Improvements, provided, however, that until Lessor has
Substantially Completed the Building Shell, Lessor's Work (as defined in the
Work Letter) shall have priority over the Lessee Improvements and Lessee shall
not allow the Lessee Improvement Work to delay completion of Lessor's Work. The
provisions of Section 3.2 (Early Possession) shall apply at all times from the
commencement of the Lessee Improvements until the Commencement Date; provided,
however, that Lessee's maintenance obligations shall be subject to Lessor's
obligation to complete Lessor's Work. Lessee shall diligently pursue the
completion of the Lessee Improvements and shall complete the same within the
time specified in the Project Schedule attached to the Work Letter.

        7.2    Lessor's Obligations.    Notwithstanding anything to the contrary
in Paragraph 7.1(a) or (b) of the Lease, provided and on condition that the
roofing subcontractor(s) which performed the original roof work is (are) used to
perform all Lessee Improvement Work and other work by Lessee related to the roof
(including telecommunications and satellite equipment installation), Lessor
shall maintain in good condition and repair all structural elements of the
Building (i.e., roof structure, foundation and bearing walls; and window frames
and structure) and the roof covering during the Original Term; Lessor shall have
no obligation to maintain or repair the foregoing items during any extended
term. All

--------------------------------------------------------------------------------


costs for repairs and replacements of the elements required to be maintained by
Lessor shall be paid by Lessor without reimbursement from Lessee; provided,
however, that Lessee shall be responsible for any maintenance or repair costs
resulting from the misuse, negligence or willful misconduct of Lessee, its
employees, agents and contractors. Lessor's maintenance and repair obligations
with respect to the windows shall be limited to defects or deficiencies in the
window frames or structure; Lessor shall not be required to replace broken
window glass or for recaulking. Lessee agrees to promptly notify Lessor of the
need for any maintenance or repairs of which Lessee is aware and for which
Lessor is responsible. In no event shall Lessor be liable for any consequential
damages (such as loss of profits) due to any deficits or deficiencies in the
design or construction of the Building or Premises.

        8.2(a)    Lessee's Insurance.    The $2,000,000 minimum liability
coverage shall be subject to increase from time to time (not more frequently
than once in any 5-year period) commensurate with liability insurance maintained
by similar tenants with similar credit standing with respect to similar premises
in the San Diego area.

        8.3(a)    Earthquake Insurance.    Lessor does not presently intend to
carry earthquake insurance unless required by Lessor's lender. If Lessor
voluntarily decides to carry earthquake insurance or if Lessor is required to do
so by Lessor's lender, Lessor shall pay the cost of such coverage without
expense to Lessee.

        12.1(f)    Permitted Transfers.    Notwithstanding anything to the
contrary above, but subject to the Net Worth requirement of Paragraph 12. 1(c),
Lessee shall have the right, without the consent of Lessor, but upon not less
than 15 days' prior notice to Lessor, to assign this Lease or sublet the
Premises (i) to any parent, subsidiary or affiliate corporation or entity, or
(ii) to any corporation resulting from the consolidation or merger of Lessee
into or within any other entity, or (iii) to any firm, entity or corporation
acquiring in one contemporaneous transaction all or substantially all of the
stock or assets of Lessee or the division of Lessee occupying the Premises. Any
transfer pursuant to (i), (ii) or (iii) above shall be subject to the following
conditions: that any such assignment, sublease or transfer shall be subject to
all of the terms, covenants and conditions of this Lease; any assignee shall
expressly assume for the benefit of Lessor the obligations of Lessee under the
Lease by a document reasonably satisfactory to Lessor; and Lessee shall provide
to Lessor copies of documents sufficient to verify that the transfer qualifies
under this paragraph. No such transfer shall release Lessee from liability. As
used herein, the expression "affiliate corporation or entity" means a business
entity, corporate or otherwise, that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with
Lessee or its guarantor. The word "control" means the right and power, direct or
indirect, to direct or cause the direction of the management and policies of a
person or business entity, corporation or otherwise, through ownership of more
than fifty percent (50%) of the voting stock (or other relevant ownership
interests) of the entity in question.

        15.    Commissions.    Lessor agrees to pay a brokerage commission with
respect to this Lease pursuant to its separate written agreement with Lessor's
Broker, which commission shall be split equally between Lessor's Broker and
Lessee's Broker. Said commission shall be payable, as to each broker, one-half
(1/2) on the signing of the Lease by Lessor and Lessee, and the balance on the
Commencement Date; provided, however, that if this Lease is terminated for any
reason other than Lessor's default before the Commencement Date occurs, then all
commissions previously paid shall be refunded to Lessor on demand.

        17.    Lessor's Liability.    Notwithstanding anything to the contrary
in this Lease, Addendum or Work Letter, Lessor's liability for any money
judgment based on or arising out of this Lease (including the Addendum and Work
Letter) shall be limited to Lessor's interest in the Premises, and no other
assets of Lessor or Lessor's partners, members, trustees, beneficiaries,
officers, shareholders or directors shall be subject to any lien, judgment or
liability arising out of this Lease.

        30.4    Subordination.    Lessee agrees to execute, acknowledge and
deliver Lessor's lender's standard subordination, non-disturbance and attornment
agreement ("SNDA") provided that such SNDA does not materially adversely affect
Lessee's rights under this Lease and on condition that the Lender provides a
"non-disturbance" clause as required by Paragraph 30.3 of the Lease. The SNDA

--------------------------------------------------------------------------------


may provide, among other things, that Lessee shall give the lender notice of and
an opportunity to cure any breach or default by Lessor under this Lease, that
the Lease may not be modified, surrendered or terminated without the tender's
consent, and that if the lender (or third party) acquires the Lessor's interest
by foreclosure or conveyance in lieu thereof, the tender shall not be liable for
any previous breach or default by the Lessor, but that the lender (or third
party) shall be liable only for those obligations of Lessor which arise during
the time the lender or other third party holds the Lessor's interest under this
Lease.

        39.    Extension Options.    Lessee is granted the right to extend the
term of this Lease for two (2) consecutive periods of five (5) years each. Each
right to extend must be exercised, if at all, by written notice delivered to
Lessor not less than one hundred eighty (180) days before the Expiration Date of
the Term which is then in effect. Lessee's failure to timely exercise an
extension right shall automatically void all subsequent extension rights.

        The Base Rent for the first year of each extension term shall be equal
to ninety-five percent (95%) of the fair market base rent for similar Premises
similarly improved pursuant to similar leases for premises located within the
market area of the Premises. The "market area" of the Premises shall be deemed
the Interstate 15 corridor in the sub-markets of Scripps Ranch, Carmel Mountain
Ranch, 4S Ranch, Poway and Miramar.

        If Lessor and Lessee are unable to agree upon the first year's Base Rent
within thirty (30) days after Lessee has exercised a right to extend, then
within ten (10) days after demand by either Party, each Party shall designate an
MAI appraiser to determine the fair market base rent for similar properties. If
either Party fails or refuses to timely designate an appraiser, the opinion of
the appraiser designated by the other Party shall be conclusive and binding.

        If the two appraisers so appointed do not reach agreement as to the fair
market Base Rent within ninety (90) days after the expiration of the
above-referenced 30-day period, then the two designated appraisers shall
designate a third MAI appraiser to provide an appraisal of the fair market base
rent. The Base Rent for the first year of the applicable extension period shall
be ninety-five percent (95%) of the full fair market base rent of whichever
appraisal (that of either Lessor's appraiser or Lessee's appraiser) is closest
to the third appraiser's appraisal. The Base Rent so determined shall be binding
and conclusive. Lessor and Lessee shall each pay the fees of their own
designated appraiser and shall each pay one-half (1/2) of the fee of the third
appraiser. If the two designated appraisers do not designate a third appraiser
within one hundred twenty (120) days after the expiration of the
above-referenced 30-day period, the third appraiser shall be designated upon
application by either Party to any judge of the Superior Court of San Diego
County. Pending a determination pursuant to this paragraph, Lessee shall pay
Base Rent equal to the Base Rent for the last month of the preceding Term, and
an appropriate cash adjustment and payment shall be made when the Base Rent for
the extended Term is determined.

        50.    Lessee's Approvals.    Prior to the execution of this Lease,
Lessor has provided to Lessee copies of the existing Phase 1 environmental
report regarding the Premises, the declaration of restrictions and South Poway
Planning Area restrictions affecting the Premises, and the plans and
specifications for the Building and other improvements to be made by Lessor, and
Lessee has approved the same.

        51.    Satellite Dish.    Lessee shall have the right at its sole
expense to install, maintain and remove (as a Trade Fixture) one or more
satellite signal reception dishes and other telecommunications equipment (in
reasonable sizes and quantities) on the roof of the Building subject to the
following conditions: (a) Lessee shall comply with all Applicable Requirements
and the requirements of Paragraph 7.3 of the Lease; (b) Lessee shall obtain
Lessor's prior written consent to the exact location and manner of installation
and hook-up; (c) if required by Lessor, the dish(es) and equipment shall be
screened from view from nearby streets and buildings; (d) installation,
maintenance and removal of the dish(es) and related equipment shall be done at
Lessee's cost and in a manner which does not void or abrogate the roof warranty;
(e) Lessee shall be responsible for any damage caused by such installation,

--------------------------------------------------------------------------------


maintenance and/or removal; and (f) Lessee shall not allow any third party
(other than a sublessee or assignee permitted by this Lease) to use such
equipment or the roof

        52.    Access to Premises, Parking Lot and Building.    Subject to the
terms of this Lease, Lessee shall have fall access to and right to use the
Premises, including the Building and parking area, and shall have control of the
HVAC system, at all times during the Term.

        53.    Operating Expenses.    Lessor has provided Lessee with an
estimate of the first year's operating expenses. Lessee acknowledges that such
estimate is not a guarantee, that the Premises has no operating history, and
that actual expenses could be more or less. Lessor shall keep and maintain at
its principal office, for at least two (2) years, all books and records covering
the operating expenses, maintenance charges and real property taxes. Lessee, at
its sole cost and expense, and upon reasonable advance notice, shall have the
right to inspect such books and records for the sole purpose of confirming the
accuracy of the operating expenses, maintenance charges and real property taxes.
During the Original Term and any extension term, Lessee shall pay to Lessor
monthly, along with the Base Rent, a lease administration fee equal to one and
one-half percent (11/2%) of the monthly Base Rent. Said fee shall be in lieu of
any other management or administration fee payable to Lessor.

        54.    Signage.    Subject to Applicable Requirements, Lessee shall have
the right to install signs on the Building and a monument sign near the main
entrance to the Premises. The size, location and general appearance of such
signs shall be subject to Lessor's prior written approval, which shall not be
unreasonably withheld. Lessee shall pay all costs in connection with the
fabrication, installation, permitting, maintenance and removal of such signs.

        55.    Option to Purchase.    Lessor grants Lessee an option to purchase
the Premises subject to the following terms and conditions:

        (a)  The option must be exercised, if at all, on or before August 1,
2001, by written notice from Lessee to Lessor, accompanied by a bank cashier's
check of $100,000 payable to Lessor as a deposit on account of the purchase
price. Said $100,000 deposit shall be applied to the purchase price at the close
of escrow. The option shall automatically terminate if not timely exercised.

        (b)  The purchase price shall be equal to the annualized Base Rent
capitalized at nine percent (9%) and shall be payable in cash upon closing.

        (c)  The closing shall occur through an escrow at First American Title
Insurance Company in San Diego, California, within thirty (30) days after
exercise of the option. The parties agree to sign and deliver the escrow
holder's standard instructions consistent with this paragraph to effectuate the
sale.

        (d)  The closing shall be subject to no contingencies. Lessee shall
inspect and evaluate the Premises and obtain and approve a title report, a
Natural Hazards Disclosure Statement, any information regarding Mello-Roos
assessments, and any other information Lessee desires before exercising the
option. Lessor shall pay and discharge upon closing (or bond to the satisfaction
of the title insurer) all trust deeds, mechanics' liens resulting from
Landlord's Work, and other monetary liens except liens caused by Lessee. Rent
under this Lease (including taxes and other expenses payable by Lessee under
this Lease) shall be prorated as of the closing. Lessor shall pay any taxes and
other expenses of owning and operating the Premises attributable to the period
before Lessee became obligated to pay the same under this Lease. Lessee shall
assume all Mello-Roos and other assessments which become payable after the
closing. Lessee's security deposit shall be credited against the purchase price
on closing.

        (e)  Lessor shall pay the cost of a standard owner's ALTA (with Western
Regional Exceptions) title insurance policy in the amount of the purchase price.
Lessee and Lessor shall each pay one-half (1/2) of the escrow holder's fee and
other closing costs shall be borne in accordance with escrow's customary
practice.

        (f)    If the option is exercised, Lessor makes no representations or
warranties about the Premises, the condition of the Building or other
improvements, or otherwise, and Lessee agrees

--------------------------------------------------------------------------------




that it will be purchasing the Premises "AS IS." Lessor disclaims any express or
implied warranties with respect to the Premises, and (as of the closing) Lessee
waives any claims against Lessor (whether as Lessor or seller) based on breach
of warranty, strict liability, active or passive negligence, or otherwise with
respect to the Premises and the construction of the Building and other
improvements. Lessor shall assign to Lessee on the closing any warranties which
Lessor may have from third parties. All representations, warranties and other
obligations of the parties under this Lease shall terminate as of the closing of
the sale.

        (g)  This option to purchase is personal to Lessee and is not
assignable.

        (h)  Time is the essence of this purchase option. Lessee understands
that if Lessee does not purchase the Premises, Lessor intends to sell the same
to a third party as soon as possible. If Lessee exercises this option and
thereafter breaches its obligations under this paragraph, Lessor may (without
affording Lessee any opportunity to cure) terminate the escrow immediately and
sell the Premises to a third party or exercise any other remedy at law or in
equity for breach of a real estate purchase contract, or Lessor may, at its
option, treat such breach as a Default by Lessee under this Lease pursuant to
Paragraph 13.1. If Lessor breaches its obligations under this paragraph, Lessee
may (without affording Lessor any opportunity to cure) terminate the escrow
immediately or exercise any other remedy available at law or in equity for
breach of a real estate sales contract, or Lessee may, at its option, treat such
breach as a breach of this Lease by Lessor pursuant to Paragraph 13.6.

        56.    Lessor's Insurance or Equity Requirement.    Lessor agrees that
at any time after the Commencement Date that Lessor obtains any financing (or
refinancing) secured by the Premises, the fair market value of the Premises
shall exceed the principal amount of the loan (and all other loans secured by
the Premises) by at least $1 million and Lessor agrees to supply documentation
to Lessee to verify that such requirement has been met; provided, however, that
in lieu of complying with the foregoing requirement, Lessor shall maintain (at
Lessor's expense) a policy of commercial general liability insurance naming
Lessor as insured with single limit coverage in the amount of not less than
$2 million per occurrence and Lessor shall provide evidence of such coverage to
Lessee. Such insurance

--------------------------------------------------------------------------------

shall cover liability in excess of that covered by the insurance carried by
Lessee pursuant to Paragraph 8.2(a) and may be in the form of so-called
"umbrella" insurance.

LESSOR:   LESSEE:
PARKWAY CENTRE FIVE
INVESTORS, LLC,
a Delaware limited liability company
 
REMEC, INC.
a California corporation
By:
MCMILLIN MANAGEMENT
 
By:
/s/  CLARK HICKOCK      

--------------------------------------------------------------------------------

  SERVICES, LP., a California   Name: Clark Hickock

--------------------------------------------------------------------------------

  limited partnership, its Manager   Title: Senior V.P., CAO

--------------------------------------------------------------------------------


 
By:
CORKY MCMILLIN
 
By:
/s/  ERROL EKAIREB      

--------------------------------------------------------------------------------

    CONSTRUCTION SERVICES,   Name: Errol Ekaireb

--------------------------------------------------------------------------------

    INC., a California corporation,   Title: President/C.O.O. REMEC

--------------------------------------------------------------------------------

    its General Partner      
 
 
By:
/s/  MICHAEL K. BINKLE      

--------------------------------------------------------------------------------


 
 
      Name: Michael K. Binkle

--------------------------------------------------------------------------------

          Title: Pres. Comm. Div.

--------------------------------------------------------------------------------

     
 
 
By:
/s/  E. REX BROWN III      

--------------------------------------------------------------------------------


 
 
      Name: E. Rex Brown III

--------------------------------------------------------------------------------

          Title: SVP

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.13



AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL
SINGLE-TENANT LEASE—NET (DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)
ATTACHMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET
EXHIBIT A
EXHIBIT B
REMEC Microwave Chemical Inventory
ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE-NET (Parkway
Centre Five Investors, LLC/Remec, Inc.)
